SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
Yaakov M. Vann appeals from the district court’s order granting defendants’ motion to dismiss under Fed R.Civ.P. 12(b)(6).
In December 1998, Vann made repeated harassing calls to the office of New York State Senator Dean Skelos. The Skelos aide who fielded the calls (Bob Barra) swore out a criminal complaint charging Vann with aggravated harassment. In May 1999, during the pendency of the harassment proceeding, Vann brought this action seeking damages for the alleged violation of his constitutional rights, and injunctive relief barring the prosecution of the harassment charge. In June 1999, the harassment charge was dismissed after Vann accepted adjournment in contemplation of dismissal and complied with the terms of the adjournment.
To the extent that Vann seeks an injunction against the prosecution of the harassment charge, his claim is moot. To the extent that he seeks damages, we have reviewed his claims and find them to be without merit for substantially the same reasons stated by the district court.
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.